    8:19-cv-00504-RFR Doc # 45 Filed: 12/01/20 Page 1 of 1 - Page ID # 1609




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:

SPECIALITY RETAIL SHOPS HOLDING                            8:19CV504
CORP., et al.,

                  Debtors.                                JUDGMENT


CGP CANADIAN, LTD.; CGP CLIFTON,
LTD.; CGP COMANCHE, LTD.; CGP
COTULLA, LTD.; CGP JACKSBORO,
LTD.; CGP OROFINO, LLC.; CGP
PROSSER, LLC; CGP SEYMOUR, LTD.;
GGSK TULIA, LTD.,

                  Appellants,

      v.

SUN CAPITAL PARTNERS GROUP,
INC.; SUN CAPITAL PARTNERS, IV, LP;
SUN CAPITAL MANAGEMENT, LLC;
and KLA-SHOPKO, LLC,

                  Appellees.


      In accordance with the accompanying Memorandum and Order (Filing No. 44),
the judgment of the United States Bankruptcy Court for the District of Nebraska is
affirmed.

      Dated this 2nd day of December 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge
